Employment Agreement This Employment Agreement ("Agreement") is made as of the 15th day of December, 2009 (the “Effective Date”), by and between Hooper Holmes, Inc., a New York corporation, with its principal office at 170 Mt. Airy Road, Basking Ridge, New Jersey 07920 (the "Company") and Michael Shea ("Executive"). RECITALS WHEREAS, the Company desires to embody in this Agreement the terms and conditions of Executive’s employment with the Company. NOW, THEREFORE, in consideration of the mutual promises and agreements contained in this Agreement, including the compensation to be paid to Executive, the parties hereby agree as follows: 1.Employment; Term; Duties and Responsibilities. 1.1.Employed as Senior Vice President and Chief Financial Officer.The Company wishes to continue to employ Executive as its Senior Vice President and Chief Financial Officer, and Executive hereby accepts such continued employment, subject to the terms and conditions of this Agreement.Executive represents and warrants to the Company that he is not a party to any agreement that would restrict or prohibit him from being employed by the Company.The Company and Executive acknowledge that Executive has been serving as the Company’s Senior Vice President and Chief Financial Officer since May 8, 2006. 1.2.Term.The provisions of his Agreement shall be effective as of the Effective Date and shall continue in force until the second anniversary of the Effective Date or the termination of Executive’s employment as provided in Section 3 of this Agreement, whichever shall occur first (the “Term”).This Agreement will automatically renew for successive one-year terms (each a “Renewal Term”) upon its expiration unless, at least 30 days prior to the expiration of the then-current Term or Renewal Term, the employment of Executive has been terminated or the Company shall have given Executive notice of its intent not to renew the Agreement. 1.3.Location of Employment.Executive shall be based at the Company’s headquarters in Basking Ridge, New Jersey. 1.4.Duties and Responsibilities.In his capacity as Senior Vice President and Chief Financial Officer of the Company, Executive shall report directly to the President and Chief Executive Officer (“CEO”). Executive shall have such duties and responsibilities, and the power and authority, normally associated with the position of Senior Vice President and Chief Financial Officer, as well as any additional duties and responsibilities of an executive character as shall, from time to time, be delegated or assigned to him by the CEO or the Hooper Holmes, Inc. Board of Directors (the “Board”). As Senior Vice President and Chief Financial Officer, Executive shall keep the CEO and Board fully informed of any and all matters of a material nature, from an operational or financial perspective, and seek CEO and Board approval of appropriate matters, in accordance with his fiduciary duties to the Company and its shareholders. 1.5.Devotion of Time.During the Term, Executive shall expend all of his working time, care and attention to his duties, responsibilities and obligations to the Company.Executive may serve on the boards of (i) civic and charitableentities, and (ii) with the prior written consent of the Board, other corporate entities; provided, however, that such activities do not, either individually or in the aggregate, interfere with Executive’s duties and responsibilities as Senior Vice President and Chief Financial Officer of the Company. 1.6.Elected Officer of the Company.The Company and Executive acknowledge that Executive currently serves as an elected Officer of the Company. 2.Compensation; Benefits. As compensation and consideration for the services to be rendered by Executive as Senior Vice President and Chief Financial Officer of the Company in accordance with the terms and conditions of this Agreement, and while Executive is employed with the Company as Senior Vice President and Chief Financial Officer, Executive shall be entitled to the compensation and benefits set forth in this Section 2 (subject, in each case, to the provisions of Section 3 of this Agreement). 2.1.Base Salary.Executive shall receive an annual base salary (“Base Salary”) of Two Hundred and Fifty Thousand Dollars ($250,000) per year, payable in accordance with the Company’s standard payroll dates and practices, provided such payments shall not be made less frequently than twice in each calendar month.The Base Salary shall be reviewed at least annually by the CEO and Compensation Committee (the “Committee”) of the Board and may be adjusted by the Committee, in its sole discretion, based on the Committee’s consideration of the Company’s performance, financial and otherwise.If the Base Salary is adjusted, the adjusted amount will thereafter be the Base Salary for all purposes of this Agreement.However, the Base Salary shall never be lower than $250,000 per year. 2.2.Annual Bonus.Executive shall be eligible to participate in such annual bonus or incentive compensation plans and programs as may be in effect from time to time in accordance with the Company’s compensation practices and the terms and provisions of any such plans or programs.Executive’s annual target bonus opportunity under the Company’s 2009 Executive Pay for Performance Plan will be equal to 45% of his Base Salary, with the opportunity to earn a maximum bonus equal to 86% of his Base Salary.The actual bonus amount, and the performance measures and other factors bearing on such amount, under that plan were approved by the Committee at its meeting held on January 20, 2009.Except as otherwise provided by the terms of this Agreement, any annual bonus earned shall be paid at the same time and in the same manner as corresponding awards to other senior executives of the Company generally. 2.3.Long-Term and Equity Compensation.Executive shall be eligible to participate in any long-term incentive compensation plan (including any equity-compensation plan) that may be adopted by the Company from time to time during the Term.The specific awards under any such plan will be reviewed by the CEO and made by the Committee in its sole discretion, commensurate with Executive’s position as Senior Vice President and Chief Financial Officer. 2.4.Participation in Other Benefit Plans. While Executive is employed with the Company: (a)Executive shall be eligible to participate in all retirement and other benefit plans and programs of the Company generally available from time to time to employees of the Company and for which Executive qualifies under the terms thereof.Nothing in this Agreement shall limit the Company’s ability to change, modify, cancel, amend or discontinue any of such plans. 2.5.Reimbursement of Expenses.The Company shall pay directly or reimburse Executive for reasonable business-related expenses and disbursements incurred by him for and on behalf of the Company in connection with the performance of his duties as the Senior Vice President and Chief Financial Officer of the Company, subject, however, to the Company’s written policies relating to business-related expenses as in effect from time to time.Executive shall submit to the Company, no later than the month after the month during which he incurred any such business-related expenses and disbursements, a report of such expenses and disbursements in the form normally used by the Company and receipts with respect thereto, and the Company’s obligations under this Section 2.5 shall be subject to compliance therewith.Reimbursement of any business-related expenses and disbursements shall be made in accordance with the Company’s written policies relating to business-related expenses as in effect from time to time.In no event will reimbursement of any business-related expenses and disbursements be made later than the last day of the calendar year following the calendar year in which any such expense or disbursement was incurred. 2.6.Vacation.Executive shall be entitled to paid vacation in accordance with the Company’s Paid Time Off (PTO) policy in effect from time to time. 2.7.Executive Officer Company Car Benefit.Executive shall be eligible to participate in the Executive Officer Company Car benefit in accordance with the terms and provisions of the Hooper Holmes, Inc. Executive Officer Company Car Policy.Executive shall be responsible for taxes that are due, as a result of receiving this benefit. Nothing in this Agreement shall limit the Company’s ability to change, modify, cancel, amend or discontinue the Hooper Holmes, Inc. Executive Officer Company Car Policy at any time, at the sole discretion of the Compensation Committee. 2.8Executive Change-in-Control Agreement.Executive acknowledges that in connection with Executive’s employment, Executive has entered into an Executive Change-in-Control Agreement with the Company (the “CIC Agreement”). Executive further acknowledges that the Company has notified Executive of its intent not to renew the CIC agreement, and will offer Executive a successor form of Retention Agreement upon expiration of the CIC Agreement.For purposes of this Employment Agreement, it is specifically understood that any reference to the CIC Agreement shall be construed to include any successor Retention Agreement in effect between the Company and Executive, if applicable. 2.9.Indemnification; Insurance. (a)Executive acknowledges that, upon commencement of his employment with the Company, he was offered and accepted indemnification in accordance with the Company’s bylaws and the terms of the Company’s form indemnity agreement for officers and directors, in each case subject to applicable law. (b)Executive shall be covered by directors’ and officers’ liability insurance during the Term and for any applicable statute of limitations period thereafter, to the same extent as other officers of the Company. 2.10.Deductions; Withholdings.All compensation payable to Executive under the terms of this Agreement shall be subject to any applicable income, payroll or other tax withholding requirements and such other deductions or amounts, if any, as may be authorized by Executive. 3.Termination. 3.1.Termination by the Company.The Company shall have the right, subject to the terms of this Agreement, to terminate Executive’s employment at any time, with or without “Cause.”The Company shall give Executive written notice of a termination for Cause (the “Cause Notice”) in accordance with Section 7.2 of this Agreement.The Cause Notice shall state the particular action(s) or inaction(s) giving rise to the termination for Cause.No action(s) or inaction(s) will constitute Cause unless: (a)a resolution finding that Cause exists has been approved by a majority of all of the members of the Board (excluding Executive), at a meeting at which Executive is allowed to appear with his legal counsel; and (b)where remedial action is feasible, Executive fails to remedy the action(s) or inaction(s) within ten (10) days after receiving the Cause Notice. If Executive effects a cure to the satisfaction of the Board within the 10-day period following his receipt of the Cause Notice, the Cause Notice shall be deemed rescinded and of no force or effect. For purposes of this Agreement, “Cause” shall mean: · participation by Executive in fraudulent conduct against the Company, or a material misrepresentation or omission by Executive that, in the Board’s reasonable judgment, has resulted or will likely result in injury to the business, operations or financial condition of the Company; · conviction of or a plea of guilty or nolo contendere with respect to a felony involving theft or moral turpitude; · Executive’s violation of any statutory or common law duty of loyalty or good faith to the Company or any of its subsidiaries. · Executive’s continued violation of a material policy of the Company for a period of thirty (30) days after Executive’s receipt of a written notice specifying the nature of such violation from the Company; · any refusal by Executive to follow the lawful directives of the CEO and/or Board that are consistent with the scope and nature of Executive’s duties and responsibilities as set forth in this Agreement; · any misconduct by Executive in connection with performance of his duties hereunder for a period of thirty (30) days after having received a written notice specifying the nature of such misconduct from the Company; or · any breach by Executive of any one or more of the covenants contained in Sections 4 and 5. 3.2Termination by Executive.Executive shall have the right, subject to the terms of this Agreement, to terminate his employment at any time with or without “Good Reason.” For purposes of this Agreement, “Good Reason” shall mean the occurrence of any of the following during the Term without Executive’s prior written consent: · a material diminution in Executive’s authority, duties and/or responsibilities as contemplated by this Agreement; · a material diminution in Executive’s Base Salary, or unless the diminution is a result of a Company-wide diminution in the annual bonus opportunity, target incentive awards and/or benefits of all similarly situated employees as Executive, a material diminution in the amount of Executive’s annual bonus opportunity, target incentive award and/or benefits, including health, retirement and fringe; · a material failure by the Company to comply with the provisions of Section 2 of this Agreement (provided that an isolated, insubstantial or inadvertent action or omission that is not in bad faith and is remedied by the Company promptly after receipt of notice thereof given by Executive shall not constitute Good Reason); · a change in Executive’s principal place of employment, such that the Executive’s commuting distance as of the date of this Agreement increases by more than 50 miles, as measured from Executive’s principal residence as of the date of this Agreement; · in the event of the occurrence of a Change in Control (as defined in theCIC Agreement), the failure of a successor to the Company to explicitly assume and agree to be bound by the terms of such agreement, in accordance with the CIC Agreement then in effect; or · a material breach by the Company of any of the terms and conditions of the CIC Agreement. Executive must give the Company written notice, in accordance with Section 7.2 of this Agreement, of any Good Reason termination of employment.Such notice must be given within 60 days following Executive’s knowledge of the first occurrence (as determined without regard to any prior occurrence that was subsequently remedied by the Company) of a Good Reason circumstance and must specify which of the Good Reason circumstances Executive is relying on, the particular action(s) or inaction(s) giving rise to such circumstance, and the date that Executive intends to separate from service, as defined under Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”), which shall be no earlier than thirty (30) days following the date of the Company’s receipt of the notice.Executive’s termination shall not be deemed a Good Reason termination of employment if (i) within 30 days of the Company’s receipt of such notice, the Company remedies the circumstance(s) giving rise to the notice, or (ii) Executive’s termination of his employment does not occur within 60 days after the end of the 30-day period provided to the Company to remedy the circumstances giving rise to the notice. 3.3Death.If Executive dies during the Term, Executive’s employment shall automatically terminate, such termination to be effective on the date of Executive’s death. 3.4Disability.If Executive shall suffer a Disability, the Company shall have the right to terminate Executive’s employment, such termination to be effective upon the giving of notice to Executive in accordancewith Section 7.2 of this Agreement.For purposes of this Agreement, a Disability shall mean any physical or mental incapacity as a result of which Executive is unable to perform substantially all of his essential duties for an aggregate of four (4) months, whether or not consecutive, during any calendar year, and which cannot be reasonably accommodated by the Company without undue hardship.Executive cannot be terminated for Disability unless the Company has delivered a written demand for substantial performance to Executive, specifically identifying the manner in which Executive has not substantially performed his duties, and Executive does not cure such failure within thirty (30) days of such demand. 3.5Effect of Termination. (a)In General.Subject to the terms of Section 3.5(c), in the event of the termination of Executive’s employment for any reason during the Term or any Renewal Term,the Company shall pay to Executive (or his beneficiary, heirs or estate, in the event of his death), as provided in Section 3.6 of this Agreement: (i) any Base Salary, to the extent not previously paid, to the date of termination;(ii) any reimbursable business expenses that have not yet been reimbursed (collectively, the “Accrued Obligations”); and (iii) any unused vacation time accrued to the date of termination in accordance with the Company’s PTO policies then in effect.The Accrued Obligations shall be paid within 30 days after the date of termination. (b)Termination Resulting from Executive’s Death or Disability.In the event of termination of Executive’s employment as a result of Executive’s death or Disability, Executive (or, in the case of death, his beneficiary, heir or estate) shall be entitled to the compensation payable in accordance with Section 3.5(a).In addition, any unvested stock rights, stock options and other unvested incentives or awards previously granted to Executive by the Company shall be subject to the terms of the applicable plan(s) under which such rights, options, incentives or awards were granted pertaining to the consequences of a plan participant’s death or disability. (c)Termination by the Company for Cause and by Executive other than for Good Reason.In the event of termination of Executive’s employment by the Company for Cause, or by Executive other than for Good Reason, neither Executive nor any beneficiary, heir or estate of Executive shall be entitled to any compensation other than the payments made or provided in accordance with Section 3.5(a).Executive shall immediately forfeit any right to or incentive compensation not yet paid or payable as of the date of termination, and all unvested stock rights, stock options and other such unvested incentives or awards previously granted to him by the Company, unless otherwise specifically provided in the applicable plan(s) under which such rights, options, incentives or awards were granted.Nothing in this Agreement shall be construed to limit the rights and remedies which may be available to the Company in the event of a termination of Executive’s employment by the Company for Cause. (d)Termination by the Company without Cause; by Executive for Good Reason or Non-Renewal.In the event of a termination of Executive’s employment by the Company without Cause during the Term, or by Executive for Good Reason during the Term, or in the event the Company gives notice that it will not renew this Agreement pursuant to Section 1.2 and the Executive elects to terminate his employment within thirty (30) days following such notice, Executive shall receive the payments provided for in Section 3.5(a).In addition: (i) Executive shall receive a lump-sum payment equal to the amount of Base Salary (at the rate in effect immediately prior to his termination) that would have been payable to him if he had continued in employment through the longer of (A) the balance of the then-current Term or Renewal Term of Executive’s employment under this Agreement, or (B) the one-year period following the date of termination. Such lump-sum payment shall be made within fifteen (15) days after Executive’s termination date; provided, however, that if at the time of
